Citation Nr: 9917016	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death. 

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959.  He died in August 1996.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for 
cause of the veteran's death, and entitlement to Dependents' 
Educational Assistance, were denied.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The death certificate 
shows that he died in August 1996 as a result of colon 
cancer.  The appellant contends that the veteran was exposed 
to ionizing radiation while serving on the USS Bon Homme 
Richard in the Marshall Islands in 1956, and that this 
exposure ultimately resulted in the onset of his fatal colon 
cancer.  It does not appear that the RO has requested a dose 
assessment as required by 38 C.F.R. § 3.311 (1998).

Under 38 C.F.R. § 3.311, when a veteran was exposed to 
ionizing radiation, as the appellant contends, and the 
veteran subsequently developed within the specified time 
period one of the diseases identified in the regulation as a 
"radiogenic disease," then an assessment will be made as to 
the size and nature of the radiation dose and 

the case referred for further consideration to the Under 
Secretary for Benefits. The list of "radiogenic diseases" 
under 38 C.F.R. § 3.311(b)(2) includes colon cancer. 

In light of the appellant's contentions, the Board believes 
that additional development of the record is necessary. The 
case is, accordingly, REMANDED to the RO for action as 
follows:

1. The RO should take the necessary and 
appropriate steps to obtain from the 
Defense Nuclear Agency dose assessment 
information with regard to the veteran.

2. Thereafter, in accordance with 38 
C.F.R. § 3.311(a)(2)(iii) (1998), and 
following any other development deemed 
necessary, all records are to be 
forwarded to the VA Under Secretary for 
Benefits, for further review and 
adjudication consistent with the 
applicable regulations.

3. The RO should thereafter readjudicate 
the claim for service connection for the 
cause of the veteran's death, based on 
all the evidence of record and all 
governing legal authority, to include all 
applicable decisions of the United States 
Court of Appeals for Veterans Claims, 
formerly the United States Court of 
Veterans Appeals (Court).  If the 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be provided.  The 
appellant and her representative should 
be given a reasonable period of time for 
reply.



Thereafter, the claim should be returned to the Board for 
further review, if in order. No action is required of the 
appellant unless she receives further notice.  The purposes 
of this remand are to obtain additional information and to 
ensure compliance with due process considerations.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


